Citation Nr: 0634614	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to an increased compensable rating for a 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating action continuing the assignment of 
a noncompensable rating for a bilateral hearing loss.

In October 2003, the Board remanded the case for additional 
development.  The development has been completed, and the 
case is before the Board for final action.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Bilateral hearing loss, when tested in August 2000, was 
manifested by no more than auditory acuity level I hearing 
loss in the right ear and level I in the left ear.

3.  Bilateral hearing loss, when tested in October 2004, was 
manifested by no more than auditory acuity level III hearing 
loss in the right ear and level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In a letter dated in September 2004 letter, VA notified the 
veteran of his responsibility to submit evidence which showed 
that his hearing loss had increased in severity.  This letter 
informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  In the present case, although the requirements of 
Dingess were not conveyed to the veteran, because the claim 
is being denied, any failure to notify the veteran of those 
requirements is harmless error.


Factual Background and Analysis

An October 1999 decision of the Board awarded service 
connection for a bilateral hearing loss.  A rating action in 
January 2000 assigned a noncompensable (zero percent) rating 
for the disorder.  An April 2001 confirmed and continued that 
rating based on an August 2000 VA audiology examination.  It 
is from that action the current appeal arises.  

On the VA authorized audiological evaluation in August 2000, 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
35
20
50
75
65
52
LEFT
30
10
35
55
70
42

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

Private medical records reveal that in January 2002, the 
veteran was seen by his private physician complaining of 
hearing loss.  He was to be referred to an audiology clinic.

A VA audiology assessment was performed in March 2002.  The 
veteran gave a self reported history negative for ear pain, 
ear drainage, ear infections, ear surgery or vertigo.  He 
reported a difficulty of understanding conversations in the 
presence of background noise.  On objective examination, 
right ear hearing loss was mild through 1000 Hz although 
acuity was within normal limits.  The hearing loss sloped to 
a severe high frequency sensorineural hearing loss.  In the 
left ear, hearing loss was mild through 4000 Hz, sloping to a 
mainly moderate high frequency sensorineural hearing loss.  
Word recognition scores were good.  The veteran was 
determined to be a good candidate for amplification.

Associated with the claims folder are two statements, 
received in July 2004.  The first statement, from the 
veteran's spouse, was to the effect that the veteran had 
difficulty hearing, and missed many important telephone 
calls, when he did not hear the telephone ring.  He could not 
be in a crowd of people talking, because of the noise.  The 
second statement was from an acquaintance, who indicated that 
his family had used the veteran for years as their auto 
mechanic.  Over the years, the veteran's hearing loss had 
affected his ability to hear and diagnose problems with car 
engines.

The veteran was afforded a VA audiology examination in 
October 2004.  His history was essentially the same as 
reported in March 2002.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
35
30
65
75
75
61
LEFT
40
30
40
55
60
46

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 82 percent in the left ear.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in §4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI and 
VIa.  38 C.F.R. § 4.85 (d) (2006).
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  In the 
instance when the pure tone thresholds are 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, that 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2006).

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the present case, the Board notes that the veteran's 
hearing loss disability does not identify with either of the 
exceptional patterns listed in 38 C.F.R. § 4.86 (2005), and 
Table VIa is not applicable.  After review of the evidence of 
record, the Board finds that a compensable evaluation for the 
veteran's bilateral hearing loss is not warranted.  The Board 
must point out that the measurement for hearing loss is based 
on a mechanical application of the data to the tables 
provided above.  As such, the August 2000 VA audiogram 
results are equivalent to a numeric designation of I for the 
right ear and I for the left ear, when applying the results 
to Table VI.  A compensable evaluation is not warranted when 
these values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  The October 2004 VA audiogram 
results are equivalent to a numeric designation of III for 
the right ear and III for the left ear, when applying the 
results to Table VI.  A compensable evaluation is also not 
warranted when these values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  In conclusion, 
the veteran's bilateral hearing loss disability does not meet 
the criteria for a compensable evaluation.


ORDER

Entitlement to an increased (compensable) rating for a 
bilateral hearing loss is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


